In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00262-CV

VIASO TRANSPORTATION SOLUTIONS,            §   On Appeal from the 153rd District
LLC AND AVANZA CONSTRUCTION &                  Court
EARTHWORK, LLC, Appellants
                                           §   of Tarrant County (153-321104-20)

V.                                         §   April 28, 2022

                                           §   Memorandum Opinion by Justice
ANCORTEX, INC., Appellee                       Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the portion of the trial

court’s default judgment regarding Appellants Viaso Transportation Solutions, LLC

and Avanza Construction & Earthwork, LLC’s liability for the accident. We reverse

the portion of the trial court’s default judgment that awarded Appellee Ancortex, Inc.

unliquidated damages and remand the case to the trial court for a new trial solely on

the existence of a causative nexus between the train accident and the damages to the
Casagrande and, if one is established, for a new trial on the amount of Ancortex’s

unliquidated damages.

      It is further ordered that Appellants and Appellee shall split the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel